IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DOCTOR'S CHOICE PHYSICAL                  : No. 512 MAL 2014
MEDICINE & REHABILITATION                 :
CENTER, P.C., (LASELVA),                  :
                                          : Petition for Allowance of Appeal from the
                    Respondent            : Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
TRAVELERS PERSONAL INSURANCE              :
COMPANY,                                  :
                                          :
                    Petitioner            :


                                       ORDER


PER CURIAM

      AND NOW, this 31st day of December, 2014, the Petition for Allowance of
Appeal is GRANTED. The issues, as stated by petitioner are:



      (1)    Whether the Superior Court improperly interpreted § 1797 of the MVFRL,
             the Supreme Court case of Herd Chiropractic v. State Farm, and its own
             case of Levine v. Travelers, to allow attorneys’ fees even when an insurer
             has utilized the peer review process?

      (2)    Whether the Superior Court improperly interpreted and misapplied §
             1797(b)(4) by holding that the insurer must oversee the statutory
             compliance of peer review organizations with 31 Pa.Code § 69.53(e)?